Howell, J.
This is an action to recover the value of a cask of claret, shipped to plaintiff in this city from New York, on board the barque Almoner.
The bill of lading is in the usual form, with the limitation therein, that the defendants would not be “responsible for leakage,” which they allege has exempted them from liability for the loss incurred, and they further allege that the cask was insufficient.
The latter ground is not sustained by the evidence.
It is shown that the cask was received by defendants in good order, and when delivered here two or three of the chimes were broken, in consequence of which the entire contents were lost. No stress of weather, or other perils of sea are proven, and whether the injury to the cask resulted from pressure of other freight, or any other direct violence, through the carelessness of defendants, the limitation in the bill of lading merely relieves the common carrier from ordinary leakage, and does not authorize him to deliver empty casks. The leakage in this instance was more than ordinary. The facts of this case are not analagous to those in the cases of Thomas v. The Morning Star, 13 A. 269, and The New Jersey Steam, Navigation Company v. Merchants Bank, 6 Howard, 384, cited by appellants.
We think the evidence, under the law, establishes the responsibility of the defendant, and that there is no error in the judgment of the lower Court.
Judgment affirmed, with costs.